Citation Nr: 0620024	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD) currently 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  

INTRODUCTION

The veteran had active service from August 1966 to August 
1968.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded this 
matter in October 2005.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal).  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent, 
for PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability evaluation in excess of 
30 percent for service-connected PTSD.  In the interest of 
clarity, the Board will initially discuss whether this issue 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the issue, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

VA satisfied VCAA notification requirements in a letter dated 
in October 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In this letter, VA informed the veteran of the evidence 
needed to substantiate his claim, and requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  In this 
letter, VA advised the veteran of the respective duties of VA 
and of the veteran in obtaining evidence needed to 
substantiate his claim.  And in this letter, VA provided 
notification to the veteran before adjudicating his claim.  
See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 
8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

The Board notes that this letter did not provide the veteran 
with information regarding effective dates for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As will be 
discussed below, the veteran's claim will be denied, and no 
effective date will be assigned.  There is therefore no 
possibility of prejudice to the veteran here.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, VA obtained VA and service medical records 
relevant to this matter, and there does not appear to be any 
outstanding records that are relevant to this appeal.  In 
fact, the veteran indicated in January 2006 that he had no 
additional information to submit to VA.  Moreover, VA 
provided the veteran with compensation examination for his 
claim.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.
 
II.  The Merits of the Claim for Increased Rating

The veteran claims he is entitled to an evaluation in excess 
of 30 percent for his service-connected PTSD.  For the 
reasons set forth below, the Board disagrees and finds the 
RO's denial of the veteran's claim the proper course of 
action.  

The veteran is a combat veteran of the Vietnam War.  He was 
awarded a Bronze Star Medal, a Purple Heart Medal, and a 
Combat Infantryman's Medal.  

Medical evidence indicates that the veteran was first 
diagnosed with PTSD in 2003.  The veteran sought service 
connection for this disorder in July 2003.  The RO service 
connected this disorder in a February 2004 rating decision.  
Since a March 2004 notice of disagreement, the veteran has 
contested the initial disability evaluation of 30 percent, 
arguing that a higher rating should be granted.  

The evidence of record consists of several VA medical 
evaluations, lay statements from the veteran's spouse and 
mother, and testimony from the veteran and his spouse offered 
at a July 2004 personal hearing.  

VA treatment records from mid-July 2003 indicate that the 
veteran reported that he "always had some" symptoms of 
PTSD.  But he noted that, with the media coverage of the 
Iraqi Conflict, he felt increased symptoms of insomnia, 
irritability, nightmares, and some symptoms of panic and 
anxiety.  

In a treatment report dated later in July 2003, the veteran 
reported that he had been experiencing increasing anxiety and 
bad dreams associated with his experiences in Vietnam.  But 
he stated that prescribed medication had alleviated his sleep 
difficulties.  He stated that, nevertheless, his anxiety had 
continued to worsen.  The examiner noted that the only 
identifiable trigger for his anxiety was watching the news on 
Iraq.  The examiner noted that the veteran had no previous 
treatment for PTSD and no previous use of prescribed 
medication for anxiety.  The examiner concluded that the only 
symptom remaining for the veteran was anxiety, and that the 
veteran's insomnia and bad dreams had been controlled by 
medication.  The examiner also reported the veteran as 
appearing calm, cooperative, and euthymic.  He noted the 
veteran's normal speech and congruent affect.  He noted the 
veteran's logical and linear thought process, and good 
insight, judgment, attention, concentration, and memory.  The 
examiner assigned the veteran a GAF score between 70-75.  

The veteran underwent VA compensation examination in December 
2003.  The veteran reported many of the same complaints 
reported in the July 2003 treatment notes.  He added that, 
though he did not experience panic, he believes that he 
experiences obsessive-compulsive behavior.  He stated that he 
is rigid with regard to how things should be done.  The 
veteran also added that he tried to drink alcohol to help 
cope with his symptoms, and that this only worsened his 
symptoms.  

The veteran reported that experiences in Vietnam are "as 
real to him today as when" he first experienced them.  The 
examiner found that the veteran experiences intrusive 
thoughts, flashbacks, intense nightmares, startle response, 
suspiciousness, and social isolations.  The examiner noted 
that the veteran "has a strong need to avoid stimuli, 
thoughts, feelings, and conversations associated with the 
trauma."  The examiner found the veteran hypervigilant to 
threats, and that he used obsessive-compulsive behavior to 
control anxiety.  The examiner also noted that the veteran 
reported a dysthmic level of depression since returning from 
Vietnam, but stated that the veteran's complaints did not 
comprise symptoms of major depressive episodes.  

The December 2003 VA compensation examiner also interviewed 
the veteran's spouse.  She noted the veteran's social 
isolation, his sleep impairment, his drinking, his 
embarrassing behavior, the adverse effect this had on the 
family, and her threat to leave him.  She also noted that, 
once the veteran pursued sobriety, he became aware of the 
effect that the war had on him.

The October 2003 VA compensation examiner opined that, 
psychosocially, the veteran reported symptoms that comprised 
mild to moderate occupational and family impairment, and that 
the symptoms comprised moderate to severe social impairment.  
The examiner assigned the veteran a GAF score of 61.  

The veteran then underwent several follow-up examinations.  A 
VA treatment note dated in January 2004 indicates that the 
veteran's disorder had been improving.  The examiner found 
the veteran with no impairment reflective of disordered 
mentation.  The examining physician reported the veteran as 
stating that the medication regimen had greatly improved most 
of the veteran's symptoms.  The veteran reported improved 
sleep, good appetite, ability to function and enjoy most of 
his activities, and an improved memory.  The veteran also 
denied recent flashbacks or nightmares, and reported that his 
social engagement had improved.  The examiner assigned the 
veteran a GAF score of 75, and stated that the "mood 
disorder has greatly improved since last visit."  The 
examiner nevertheless noted that the veteran still 
experiences occasional insomnia.  A follow-up appointment in 
April 2004 indicated similar findings.  

In another follow-up appointment in June 2004, the veteran 
reported his mood as "so-so."   This examiner reduced the 
veteran's GAF score to 70.  In an August 2004 appointment, a 
GAF score of 70 was assigned.  In a report reflecting a 
follow-up appointment in March 2005, the examining physician 
noted the veteran's mood/affect as depressed/anxious.  

The veteran's spouse and mother submitted lay statements.  
The veteran's spouse detailed the veteran's difficulties with 
sleep impairment and alcohol abuse, and the deleterious 
effect these had on the family.  The spouse also detailed the 
way in which the veteran continues to reexperience many of 
the traumas he experienced in Vietnam.  The veteran's mother 
wrote of the way in which the veteran's experiences in 
Vietnam changed him as a person.  

The RO convened a personal hearing for the veteran in July 
2004.  The veteran testified that he did not experience 
depression and anxiety before entering service, but has 
experienced these disorders since his discharge.  The veteran 
spoke of the way in which he medicated himself with alcohol, 
and that his sleep disturbances and anxiety and depression 
increased after he achieved sobriety in 1988.  He also spoke 
of his difficulty finding permanent employment, changing from 
factory work, to truck driving, to working in a hog farm.  He 
also stated that he has difficulty working with others, and 
does best when he is working alone.  The veteran stated that 
prior to taking medication, he experienced panic attacks on a 
daily basis.  He stated that since taking medication, he 
experiences panic attacks two to three times per week.  He 
also noted his forgetfulness.  

The veteran's spouse also testified during the hearing.  She 
noted the veteran's rigidity, and his habitual tendencies.  
She also described a recent occasion when the veteran, over a 
two-week period, lied on his couch without showering, 
shaving, or changing his clothes.  

Upon inquiry from the hearing officer, the veteran described 
his current job as a truck driver.  He stated that he works 
40 hours per week.  The veteran stated that he follows a 
routine for his job, and works set hours.  He stated that he 
has not missed work as a result of his PTSD.  

Following the hearing, in a statement dated in July 2004, the 
veteran's representative stated that the veteran missed many 
days of work as a result of his alcohol abuse, between 1968 
and 1988.  The representative stated that the veteran's 
occupational impairment was demonstrated by his lack of 
advancement in his career field and his inability to work 
with others.  

During the personal hearing, the veteran's representative 
argued that a 70 percent evaluation would be appropriate in 
this matter.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  (As the Board finds a rating in excess 
of 30 percent unwarranted here, the Board will not address 
ratings in excess of 50 percent).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

After careful analysis, the Board finds that the veteran's 
disability more nearly approximates the criteria warranting a 
30 percent disability rating.  The evidence, particularly 
that offered by VA medical personnel, demonstrates that 
though the veteran experiences anxiety, depression, and sleep 
impairment, his symptoms do not indicate severe impairment in 
his work and social relationships.  The veteran has been 
married for 33 years.  He has maintained regular employment 
as a truck driver since filing his claim.  As noted in his 
personal hearing, he has demonstrated the capacity to adhere 
to a job that includes routine activities.  And there is no 
medical evidence of record of disordered mentation.  The 
medical reports show that the veteran has good memory, good 
judgment, sound thought processing, attentiveness, and 
concentration.  In short, this evidence demonstrates 
"occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal)[.]"  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Board has considered the veteran's statements, and those 
of his spouse.  The Board has particularly considered 
testimony regarding the veteran's mental state made at the 
personal hearing in July 2004.  During the hearing, the 
veteran and his spouse detailed claims to increased panic 
attacks, indolence, and memory impairment.  Though 
persuasive, the Board must nevertheless look to medical 
evidence of record in determining the veteran's current 
mental status.  The GAF scores, moreover, are compatible with 
the 30 percent evaluation.  The Board must rely primarily on 
medical professionals, and not lay persons, when determining 
matters of medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  And on this question, the Board finds the 
record clear that an evaluation in excess of 30 percent is 
not warranted in this matter, at any time since the veteran 
filed his claim in July 2003.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 

And, finally, none of the evidence indicates that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Evaluation of PTSD in excess of 30 percent disabling is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


